Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Shultz on 4/21/2022.

The application has been amended as follows: 
1. (Currently amended) A method for detecting visible and infrared light using a medical imaging system, said medical imaging system comprising a dichroic prism assembly and a camera module configured to receive visible light and infrared light from an object image, the method comprising:
- exciting a fluorescence agent in a tissue sample with excitation light;
- illuminating the tissue sample with visible light;
- receiving light from the object image through an entrance face of the dichroic prism assembly, said light comprising visible light and one or more infrared fluorescence light originating from the fluorescence agent;
- splitting the received light into a first, second, and third optical path;
- filtering the received light in the first, second, and third optical path through a first, second and third optical filter, respectively;
- detecting the filtered light in the first, second, and third optical path with a first, second and third sensor, respectively
wherein the first, second, and third filters, in any order, are a green filter, an infrared filter, and a red/blue patterned filter comprising red and blue filters in alternating pattern so that half of the light received by the red/blue patterned filter goes through a blue filter and half of the light received by the red/blue patterned filter goes through a red filter, 
wherein the dichroic prism assembly comprises at least a first, second, and third prism, each prism having a respective first, second, and third exit face, 
wherein:
- the first exit face is provided with the first sensor, 
- the second exit face is provided with the second sensor, and 
- the third exit face is provided with the third sensor, and
wherein the dichroic prism assembly comprises a fourth prism, said fourth prism having a cross section with at least five corners, each corner having an inside angle of at least 90 degrees, the fourth prism providing a fourth optical path with a fourth filter and having a fourth exit face provided with a fourth light sensor, wherein the fourth filter is a second infrared filter.

9. (Currently amended) A medical imaging system for detecting visible and infrared light, said medical imaging system comprising
- an input for visible light for illuminating a tissue;
- an input for excitation light for exciting a fluorescence agent in the tissue;
- a camera module configured to receive visible light and infrared light from an object image in the tissue, the camera module comprising at least a first, second, and third optical path for directing light from the object image to a first, second, and third sensor respectively, and
- a dichroic prism assembly configured to receive the light from the object image through an entrance face of the dichroic prism assembly, comprising at least a first, second, and third prism, each prism having a respective first, second, and third exit face, wherein:
- the first optical path is provided with a first filter, 
- the second optical path is provided with a second filter, and 
- the third optical path is provided with a third filter,
wherein the first, second, and third filters, in any order, are a green filter, an infrared filter, and a red/blue patterned filter comprising red and blue filters in alternating pattern so that half of the light received by the red/blue patterned filter goes through a blue filter and half of the light received by the red/blue patterned filter goes through a red filter, 
wherein:
- the first exit face is provided with the first sensor, 
- the second exit face is provided with the second sensor, and 
- the third exit face is provided with the third sensor, and
wherein the dichroic prism assembly comprises a fourth prism, said fourth prism having a cross section with at least five corners, each corner having an inside angle of at least 90 degrees, the fourth prism providing a fourth optical path with a fourth filter and having a fourth exit face provided with a fourth light sensor, wherein the fourth filter is a second infrared filter.

16. (Cancelled) 




17. (Cancelled) 


18. (Currently amended) The medical imaging system according to claim [[17]] 9, comprising a fifth prism, said fifth prism having a cross section with at least five corners, each corner having an inside angle of at least 90 degrees, the fifth prism providing a fifth optical path with a fifth filter and having a fifth exit face provided with a fifth light sensor, wherein the fifth filter is a third infrared filter.

Allowable Subject Matter
Claims 1-3, 5-11, 13-15, 18-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed medical imaging system and method for use comprising, inter alia, in the context of claimed camera module and dichroic prism assembly, “wherein the first, second, and third filters, in any order, are a green filter, an infrared filter, and a red/blue patterned filter comprising red and blue filters in alternating pattern so that half of the light received by the red/blue patterned filter goes through a blue filter and half of the light received by the red/blue patterned filter goes through a red filter, and wherein the dichroic prism assembly comprises a fourth prism, said fourth prism having a cross section with at least five corners, each corner having an inside angle of at least 90 degrees, the fourth prism providing a fourth optical path with a fourth filter and having a fourth exit face provided with a fourth light sensor, wherein the fourth filter is a second infrared filter”.
Schonborn et al. (US2012/0268573) teaches an imaging system for detecting visible and narrowband light (figs 1-5) with a camera module (camera head 30) and dichroic prism assembly (dichroic prism 300; fig 2; [0093]) with multiple exit faces (fig 5), each configured with a sensor (301-303; fig 5).  However, Schonborn does not teach “wherein the first, second, and third filters, in any order, are a green filter, an infrared filter, and a red/blue patterned filter comprising red and blue filters in alternating pattern so that half of the light received by the red/blue patterned filter goes through a blue filter and half of the light received by the red/blue patterned filter goes through a red filter, and wherein the dichroic prism assembly comprises a fourth prism, said fourth prism having a cross section with at least five corners, each corner having an inside angle of at least 90 degrees, the fourth prism providing a fourth optical path with a fourth filter and having a fourth exit face provided with a fourth light sensor, wherein the fourth filter is a second infrared filter”, therefore Schonborn does not meet all of the limitations of the currently pending claim.
Sendai (US6,465,968) teaches an imaging system for detecting visible and narrowband light (fig 1, 2; 16:32-57) explicitly filtering for red and blue wavelengths via a red/blue checkerboard filter (fig 2; 16:57-17-20, 17:52-18:3).  However, Sendai does not teach “wherein the first, second, and third filters, in any order, are a green filter, an infrared filter, and a red/blue patterned filter comprising red and blue filters in alternating pattern so that half of the light received by the red/blue patterned filter goes through a blue filter and half of the light received by the red/blue patterned filter goes through a red filter, and wherein the dichroic prism assembly comprises a fourth prism, said fourth prism having a cross section with at least five corners, each corner having an inside angle of at least 90 degrees, the fourth prism providing a fourth optical path with a fourth filter and having a fourth exit face provided with a fourth light sensor, wherein the fourth filter is a second infrared filter”, therefore Sendai does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        05/09/2022